Case 2:19-cv-09025-PD Document 30 Filed 08/16/21 Page 1 of 2 Page ID #:2042



 1

 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10
11   GLADYS M.,1                                Case No. 2:19-CV-09025-PD
12                      Plaintiff,              JUDGMENT
13             v.
14   KILOLO KIJAKAZI, ACTING
15   Commissioner of Social Security,

16                      Defendant.

17
18         In accordance with the Order filed herewith,
19         IT IS HEREBY ADJUDGED that the action is remanded to the Social
20   Security Administration for further administrative proceedings pursuant to

21   sentence four of 42 U.S.C. § 405(g). On remand, the Appeals Council shall

22
23
24
25
26
27         1  Partially redacted in compliance with Federal Rule of Civil Procedure
     5.2(c)(2)(B) and the recommendation of the Committee on Court Administration and
28   Case Management of the Judicial Conference of the United States.
Case 2:19-cv-09025-PD Document 30 Filed 08/16/21 Page 2 of 2 Page ID #:2043



 1   instruct the Administrative Law Judge to reconsider the claimant’s residual
 2   functional capacity and issue a new decision.
 3   DATED: August 16, 2021
 4

 5                                      PATRICIA DONAHUE
                                        UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           2
